Citation Nr: 0324878	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  95-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of left hip 
dislocation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from January 1975 until 
February 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1992 
rating decision of the Regional Office (RO) in Philadelphia, 
Pennsylvania which denied a rating in excess of 20 percent 
for residuals of left hip dislocation.  The veteran expressed 
dissatisfaction with this determination in a notice of 
disagreement received in July 1992, and has perfected a 
timely appeal to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's left hip disability is manifested by 
reported constant left hip pain, some loss of function, and 
activity restrictions, with objective findings on examination 
of tenderness to palpation, some limitation of motion, muscle 
weakness, and degenerative changes on X-ray consistent with 
no more than moderate left knee or hip impairment.

3.  There is no evidence of malunion of the femur with marked 
knee or hip disability, other fracture or deformity 
residuals, or ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of left hip dislocation have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
service-connected left hip disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the February 1993 
statement of the case, and the August 1995, July 1997 and 
March 2003 supplemental statements of the case, the appellant 
has been furnished the pertinent laws and regulations 
governing the claims and the reasons for the denials.  He has 
been given notice of the information and evidence needed to 
substantiate the claim, and has been afforded opportunities 
to submit information and evidence.  The Board finds that all 
necessary development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include scheduling VA 
examinations as indicated, most recently in February 2003.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in December 2002 and in the 
supplemental statement of the case dated in May 2003, the RO 
informed the appellant of what the evidence had to show to 
establish entitlement to benefit he sought, what medical and 
other evidence the RO needed from him, what information or 
evidence the appellant could provide in support of the claim, 
what evidence VA would try to obtain for him in support of 
the claim, and what evidence had been received in support of 
the claim to date.  Therefore, the duty to notify has been 
met.  Under these circumstances, the Board finds that 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected residuals of left hip 
dislocation have been evaluated under the diagnostic code for 
traumatic arthritis, 38 C.F.R. §4.71a, Diagnostic Code 5010, 
and by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5255 for 
impairment of the femur, since the Rating Schedule does not 
have a specific code for this disorder.  See 38 C.F.R. 
§§ 4.20. 4.27 (2003).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255, a 20 percent evaluation is assignable for malunion 
with moderate knee or hip disability.  A 30 percent 
evaluation is assignable for malunion with marked knee or hip 
disability.  A 60 percent evaluation is assignable for a 
fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent evaluation is also assignable for a 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  An 80 percent evaluation is 
assignable for a fracture of the shaft or anatomical neck of 
the femur, with nonunion, with loose motion (spiral or 
oblique fracture).  38 C.F.R. § § 4.71a, Diagnostic Code 
5255.

Additionally, limitation of flexion of either thigh to 30 
degrees warrants a 20 percent evaluation.  A 30 percent 
evaluation requires that flexion be limited to 20 degrees.  A 
40 percent evaluation requires that flexion be limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).

Factual Background

A letter dated in February 1992 was received from M. 
Ladinsky, D.O., who stated that the veteran had been seen in 
January 1992 and had been in a great deal of pain and had 
trouble standing.  It was noted that he was diagnosed with 
avascular necrosis of the left hip and was prescribed pain 
medication and follow-up at the VA. 

The appellant underwent VA examination in March 1992 and 
stated that he had been experiencing increasing pain in the 
left hip and at the base of the spine, and that his condition 
had worsened.  He said the pain radiated down into his legs 
and that he could not sit or stand for extended periods.  He 
wrote that his symptoms interfered with sleep.  Physical 
examination revealed left hip flexion through 100 degrees.  
External and internal rotation was 40 and zero degrees, 
respectively.  Tenderness was elicited at the left iliac 
crest.  X-rays performed in February 1992 brought in by the 
veteran showed degenerative changes of both hips and of the 
lumbosacral spine.

VA outpatient clinic notes dated in August 1989 were received 
reflecting that the veteran was seen for complaints of severe 
left hip pain of one week's duration.  A bone scan was 
obtained which was interpreted as showing no evidence of 
avascular necrosis in the femoral head of the left hip or 
elsewhere.  In June and July 1992, the veteran presented with 
complaints of left hip pain with radiation into the right hip 
and both legs.  It was noted that pain had been worsening 
recently.  In July, he indicated that pain had radiated over 
the left lumbar area since the previous day.  Following 
examination, a diagnosis of left lower back spasm secondary 
to arthritis was rendered.  

Dr. Ladinsky wrote in a letter dated in September 1992 that 
the veteran had been diagnosed with aseptic necrosis of the 
left hip as the result of a motor vehicle accident in 
service.  It was noted that since that time, he had constant 
pain in the left hip with difficulty ambulating, which 
interfered with his ability to work.  

The veteran underwent VA examination in October 1992 and 
stated that he desired an "up-grade" due to continuous pain 
in the left hip with radiation to the coccyx, right hip and 
thighs.  He said that he had constant tightness in the hip 
area which was worse in the morning and in damp weather.  He 
said that he had difficulty sleeping on account of pain, and 
that pain was increased in the lower back.  The appellant 
indicated that he could walk only about 1000 feet before he 
sensed a feeling of tightening up.

Upon examination, no swelling or gross deformity was 
observed.  The veteran's gait was antalgic.  Flexion, 
extension, internal rotation, external rotation, abduction 
and adduction of the left hip were to 110, zero, 20, 40, 40, 
and 30 degrees, respectively.  It was reported that X-rays of 
the hip were performed, and a bone scan obtained in September 
1989 was reviewed.  It was also noted that the veteran was 
scheduled for magnetic resonance imaging (MRI) but would not 
wait for the study.  Following examination, diagnoses of 
residuals of fractured pelvis, and heterotopic bone formation 
of the left hip with post-traumatic residuals of pain 
secondary to history of motor vehicle accident in August 1975 
were rendered.  The examiner commented that without the MRI 
of both hips, the question of whether the veteran had 
avascular necrosis was unable to be determined.

In correspondence dated in March 1994, Dr. Ladinsky wrote 
that the veteran continued to have constant pain and 
difficulty ambulating which had interfered with his ability 
to engage in extended physical activity.  It was noted that 
he had been seen on numerous occasions over the past five 
years and had been treated with Naprosyn, Iodine, Toradol, 
Parafon Forte and Vicoden ED without improvement.  An X-ray 
of the left hip showed degenerative changes of the left 
femoral neck.

The report of VA MRI conducted in December 1994 showed an 
impression of normal study with no evidence of avascular 
necrosis.  

The veteran underwent a VA joints examination in April 1995.  
History of the in-service injury to the hip was recited in 
detail.  It was noted that since the time of the original 
injury, he had had chronic episodic achy pain and stiffness 
of the right hip and both knees, as well as continuous severe 
lateral and posterior left hip pain that radiated down the 
left thigh on all sides.  Pertinent findings upon objective 
examination included tenderness of the left knee over the 
lateral collateral ligament, and palpable crepitus was 
elicited upon palpation of the anterior joint line of each 
knee during active motion and extension.  The left knee 
demonstrated a modified positive APLEY grinding test with a 
positive apprehension sign present, but an absence of 
associated palpable crepitus.  Neither knee showed evidence 
of an effusion or varus/valgus instability.  Left knee 
flexion was shown to be 160 degrees and extension was 
reported to be full.  

Findings referable to the left hip included acute tenderness 
anteriorly and posteriorly on deep palpation of both hips, 
with additional tenderness, bilaterally, over the greater 
trochanters.  Active assisted range of motion of the left hip 
showed flexion, extension, internal rotation, external 
rotation, and abduction of 105-110, 15-20, 70, 20, 50-55 
degrees, respectively.  It was reported that manual muscle 
testing of the hip musculature revealed marked weakness of 
the left gluteus maximum in the fair minus range of strength, 
with less pronounced weakness of the left gluteus medius, the 
hip internal rotators, and good minus range of strength in 
the iliopsoas, the hip external rotators, the quadriceps and 
hamstrings.  Circumference of thighs was 47 1/4 centimeters on 
the right and 47 on the left.  

The functional examination revealed that the veteran 
ambulated independently with a mildly compensated left 
gluteus medius and left gluteus maximus gait, i.e., with a 
mild left abductor and extensor lurch.  It was reported that 
he demonstrated a modified Gower's sign on attempting to 
stand up from a seated position.  It was noted that prior X-
rays were reviewed which demonstrated subchondral sclerosis 
of the weight bearing surface of the acetabulum, bilaterally, 
and mild joint space narrowing of both hips.  Following 
examination, a pertinent diagnosis of post-traumatic 
degenerative joint disease of both hips with pronounced 
weakness of the left gluteus maximus, gluteus medius, 
iliopsoas and hip internal rotators was rendered.  The 
examiner commented that the weakness detected in the hip 
musculature, especially on the left, could predispose the 
veteran to falling and possible injury therefrom.  It was 
also noted that physical examination also revealed bilateral 
trochanteric bursitis in addition to the degenerative 
arthritis that was present on clinical examination and 
radiological study.  

A medical report dated in October 1995 was received from R. 
S. Goodman, M.D., F.A.A.O.S., who provided pertinent 
background history relating to the hips.  It was reported 
that the veteran's hip symptoms had increased in severity, 
including pain down the left side, and that he had decreased 
ability to ride a bicycle, mow the lawn, run, and perform 
sit-ups.  It was noted that the veteran had worked as a park 
ranger, but was currently a college student studying visual 
arts.  

Upon physical examination, the veteran was observed to walk 
with a limp.  He could heel and toe walk and hop on either 
foot normally.  Sensory perception was normal throughout the 
lower extremities.  There was no loss of motor power on 
flexion and extension of the hips.  Both hips were reported 
to have 75 percent range of motion and flexed to 110 degrees, 
with 10 degrees of extension, 30 degrees of abduction, and 20 
degrees of external rotation.  No shortening or angulation 
was observed.  X-rays showed bilateral early hip arthritis.  
The veteran was advised to start a physical therapy program 
and lose weight, and prescribed medication.

A VA examination of the hips was conducted in April 1997.  It 
was reported the veteran was currently unemployed and was 
park ranger on disability from a fall which had resulted in 
reflex sympathetic dystrophy of his left arm.  The appellant 
complained of constant pain in both hips, across his back and 
down into his left thigh.  He related that he could not sit 
too long or lie down, and said that he was occasionally 
awakened by pain of a burning nature.  The veteran indicated 
that he could not sleep on the left side.  

Upon physical examination, the appellant exhibited a slight 
limp on the left side.  Flexion, internal rotation, external 
rotation, abduction and adduction of the left hip were to 
100, zero, 0, 40, 40, and 30 degrees, respectively, and 
extension was described as full.  In an aside, the examiner 
commented that during the examination, the veteran expressed 
an extraordinary amount of pain which did not match his 
clinical findings.  

VA examination of the joints on that same day revealed full 
range of motion of both knees without evidence of muscle 
atrophy of the quadriceps.  There was no instability in 
either the anterior/posterior and the mediolateral planes.  
The pivot shift test was negative.  There was no left knee 
effusion, but 1+ crepitus was noted in the patellofemoral 
joint.  It was reported that there was otherwise normal 
tracking of the patellae.  No joint line tenderness was 
noted, and the meniscal signs were negative.

The veteran underwent VA examination in February 2003.  He 
reiterated complaints to the effect that his hip condition 
was worsening, with more limping, and constant pain ranging 
from 3-4/10 to 10/10 at its worst.  The appellant reported 
other symptoms which included stiffness, instability and some 
giving way.  He related that he was currently on no treatment 
except for occasional Tylenol.  He said that pain tended to 
worsen with extensive walking, prolonged sitting, and with 
various types of movement in both hips, and would get better 
if he remained still.  It was noted that he used no crutches, 
braces or assistive devices.  The veteran stated that because 
of such symptoms, he found it difficult to become comfortable 
when he slept, and that he could not exercise properly which 
had led to weight gain.  He related that he could not bike, 
walk or do other things he had once enjoyed.  

Upon examination of the hips, it was reported that the 
veteran seemed to have a good pulse, but that he walked with 
a limp, especially on the left side.  There was no swelling 
or redness, but there was tenderness of both major 
trochanters of the femur.  Flexion, extension, internal 
rotation, external rotation, abduction and adduction of the 
left hip were to 45, 15, 15,13, 45, 14 degrees, respectively.  
It was noted that X-ray reports of both hips demonstrated 
bilateral osteoarthritic changes which appeared to be more 
pronounced on the left side where there was a large spur 
formation at the acetabulum with spur formation on the 
femoral head.  The examiner commented that it appeared that 
the veteran's problems had gotten worse.  

Legal Analysis

The Board observes in this regard that both VA and private 
medical evidence of record shows that the veteran has 
complained of constant left hip pain and some loss of 
function, knee pain, as well as significant activity 
restrictions.  Objective findings on examination have 
included tenderness to palpation, limitation of motion, and 
muscle weakness, degenerative changes on X-ray, as well as 
crepitus of the left knee.  There is no evidence, however, 
that the veteran's left hip disorder has been manifested by 
malunion of the femur with marked knee or hip disability on 
the whole, nor is the appellant shown to have other fracture 
or deformity residuals, or ankylosis which might provide for 
a higher disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003), or 38 C.F.R. § 4.71a, Diagnostic 
Code 5250 (2003).  The Board points out that he does not have 
limitation of left thigh flexion to 20 degrees which might 
warrant a higher rating.  It is shown that the diagnostic 
criteria for limitation of extension, rotation, adduction or 
abduction do not provide for more than a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2003) and 
would not be beneficial to the veteran in this instance.  
While the appellant's private physician, Dr. Ladinsky, wrote 
in 1992 that avascular necrosis was present, neither a bone 
scan in September 1989, nor any of the subsequent VA and 
private  X-ray and MRI studies confirmed this diagnosis.  
Examination of the left knee has disclosed full range of 
motion throughout the appeal period without evidence of any 
significant functional loss or other untoward findings.  In 
February 2003, the VA examiner commented that his condition 
appeared to be worsening, but the objective findings on the 
whole do not comport with more than moderate impairment.  
Based on the foregoing, the Board finds that a left hip and 
knee impairment is no more than moderate on the whole and 
does not warrant a rating in excess of 20 percent for 
residuals left hip dislocation under any of the applicable 
rating criteria.  

The Board also acknowledges the veteran's complaints of 
constant left hip pain and notes that he has reported limited 
ability to sit, stand or walk for prolonged periods on 
account of left hip disability.  It is shown, however, that 
there is no evidence of loss of motor power or any muscle 
atrophy despite findings of pronounced gluteus muscle 
weakness on VA examination in April 1995.  The veteran has 
been noted to limp, but ambulates independently, and uses no 
assistive devices.  On most recent VA examination in February 
2003, he was reported to have said that he took Tylenol for 
pain only occasionally, despite having been prescribed a 
number of other stronger medications in the past.  The Board 
notes that on examination in April 1997, the examiner 
commented that the appellant's complaints of extraordinary 
pain were out of proportion to the demonstrable pathology of 
the left hip.  Under the circumstances, the Board is of the 
opinion that the current 20 percent disability evaluation 
adequately contemplates any and all functional impairment 
which might be attributable to the service-connected left hip 
disorder and that a rating in excess of 20 percent is not 
warranted with consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board additionally finds that there is no showing that 
the symptomatology associated with the service-connected 
disability under consideration above reflects such an 
exceptional or unusual disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. §  3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusion above, the Board has also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeals.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER


An increased rating for residuals of left hip dislocation is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



